***********
Defendant's Motion for Reconsideration is hereby GRANTED. The Opinion and Award for the Full Commission is hereby AMENDED as follows:
Paragraph 1 of the Award is hereby vacated and the following paragraph is substituted in its place and stead:
1. Plaintiff is hereby awarded temporary total disability benefits in the amount of $566.02 per week beginning 20 February 2001, and continuing until such time as he returns to work or further order of the Commission. Defendant is entitled to a credit for any benefits already paid to plaintiff through any company funded disability plans. Any benefits which have accrued to date shall be paid to plaintiff in a lump sum, subject to an approved attorney fee provided below.
Paragraph 2 of the Award is hereby vacated and the following paragraph is substituted in its place and stead:
2. Defendant is to pay for all medical treatment incurred or to be incurred as a result of plaintiff's 28 September 2000 injury by accident. Defendant is not responsible for the payment for any treatment of plaintiff involving depression.
Except as herein AMENDED the Opinion and Award for the Full Commission remains in full force and effect.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_______________ LAURA K. MAVRETIC COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER
BSB/md